The opinion of the Court was delivered by
Hustost, J.
It being a rule of this Court not to reverse, unless for error apparent on the record, we can do no other than affirm the judgment in this case; not exactly because we see that every thing was right, but because we have nothing before us to show that any thing is wrong. The case has been in this Court many years; and 'different counsel have succeeded each other in the management of it. At this term a hearing and decision was asked. The paper book contains a reference to deeds, suits and agreements, not a few — to judgments, levaris and sheriff sales: but not one of these has been attached to the record, except an agreement between old John Biddis and his sons George and John, in 1804. The very deeds and agreements mentioned in the articles of settlement of the the 24th of October, 1820, are not before us; and no one pretends to even state their contents. The records of the cross-actions were *227in evidence at the trial of the cause in the Common Pleas; but it is only from the charge of the judge that we have any intimation on what they were founded. He states that the land now in dispute was the subject of those suits; and to terminate them was the object of the agreement of October 24th, 1820.
It is a general rule, that where a dispute exists, and especially if a suit or suits are pending, and the parties enter into an agreement for the purpose of settling the dispute, they will be bound by the agreement, unless there was some fraud used by one party. It will not be sufficient to avoid such agreement, that it is afterwards discovered that the better right was in one of the parties. Perkins v. Gay, (3 Serg. & Ramie, 331.) And in the case of a settlement of family disputes, the Court will more strictly enforce agreements to settle disputes, especially after lapse of time. Case v. Case, (1 Pr. Wms. 727.) Stapleton v. Stapleton, (1 Atkyns, 10-16). And in Stockley v. Stockley, (1 Ves. & Beames, 29,) it is said, that Courts will enforce agreements to settle family disputes, upon principles which are not applied to agreements generally. In Cary v. Cary, (1 Ves. 19,) such an agreement was enforced, though one of the sons was drunk when he signed; and it is intimated that the exercise of parental authority may not be sufficient to avoid it. 1 Story’s Equity, 1257; and 143-6-7, and 151-2: And see Jourdan v. Jourdan, (9 Serg. & Rawle, 276-7;) and Lies v. Stub, (6 Watts, 48 ;) in both of which the cases were put on its being a compromise of family disputes ; and in neither of which the decision would have been the same, but for that circumstance. The last case of Lies v. Stub had been in this Court once before; and the decision quoted was on full consideration; and though there was possibly, nay, probably, some mistake of his strict right by one of the ten children, the agreement was enforced.
In the present case, we have literally nothing before us, but a deed of the father to one child, in 1804 — this doubtful, on the face of it, as to the property in dispute. We see that other agreements were made by the father with other children, at some time; but we have not those agreements, which might throw light on the description of property in the one we have. We have reference to three suits between the brothers and sister, but we don’t know to what they related. We have proof that at the instance of a brother, since dead, the family met in 1820; and the article on the record was drawn and executed, to make an end of all suits and all disputes about the family estate. There might be, possibly, such proof of fraud or imposition as would render this inoperative, and open the door to a fresh crop of suits; but from the manner it is sent here, we have nothing to impeach its fairness — nothing to show any mistake or surprise; and we must affirm the judgment. No slight proof would avail to annul and make such an agreement inoperative.
Judgment affirmed.